Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Since this application is in condition for allowance except for the formal matters, prosecution as to the merits is closed in accordance with the practice under EX Parte Quayle, 1935 C.D. 11, 453 O.G. 213,  the following formal matters:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 1 and 7 are independent claims
The following is an examiner's statement of reasons for allowance: 
As to claims 1 and 7, the present invention from the current application discloses a printer in which “in a case where the registration instruction is obtained under the situation where the service state is the disabled state, shift the service state from the disabled state to the enabled state without obtaining the predetermined instruction from the user; and in a case where the print job according the IPP is received from the server after the printer information has been registered in the server and the service state has been shifted from the disabled state to the enabled state, cause the print engine to print according to the print job” which are allowable in combination with the other claimed limitations.

The closest prior art such as Inoue (US P. No. 2013/0061041) and Asada (US P. No. 10,067,724), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
	Inoue (US P. No. 2013/0061041) discloses An image forming apparatus for use in a printing system that includes a print client including a transmission unit configured to transmit a print request to a printer server, the printer server including a receiving unit configured to receive the print request, a print request transmission unit configured to transmit, using a secure print protocol employing a certificate, the received print request to the image forming apparatus, and an inquiry unit configured to inquire of an authentication server about validity of the certificate transmitted from the image forming apparatus, and the authentication server including a verification unit configured to verify, based on a certificate of the image forming apparatus that has been registered before inquiring about the validity of the certificate, whether the certificate transmitted according to an inquiry from the printer server is valid, the image forming apparatus comprising: a setting unit configured to, when both a secure print setting for performing printing using the secure print protocol employing the certificate and a normal print setting for performing printing using a print protocol employing plain text are enabled, and the printer server has transmitted, using the secure print control employing the certificate, the received print request to the image forming apparatus, disable the normal print setting for performing printing using the print protocol employing plain text; and a control unit configured to control, after the normal print setting has been disabled, performing printing when a print request is transmitted using the secure print protocol employing the certificate and the authentication server has verified that the certificate is valid.
Asada (US P. No. 10,067,724) discloses an image forming apparatus includes a print job addition notification reception controller that receives from outside a print job addition notification that indicates a print job is added to a server, a print job reception controller that acquires the print job from the server, a print controller that performs printing based on the print job acquired from the server, and a service state controller that sets a service state to be any one of a service enabled state, in which the print job addition notification is received and the print job is acquired from the server, and a service stopped state, in which the print job addition notification is not received and the print job is acquired from the server based on an operation of a user.
Yamada (US P. No. 2015/0046451) teaches if the app management server receives printer registration request from the printer, the app management server generates and stores an identifier for managing a printer associated with a printer unique ID. If the printer registration completes, the app management server sends a notification of completion of the printer registration to the printer. The notification of completion of the printer registration returns to the printer the state that the app management server is enabled to recognize and manage the printer.
	



	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 1,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672